          Case 1:19-cv-00804-NONE-BAM Document 16 Filed 12/01/20 Page 1 of 3



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2781
   Facsimile: (916) 554-2900
 5 Dean.Carter@usdoj.gov

 6 Attorneys for the United States

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   ALEXUS M. LOPEZ, STEVEN LOPEZ,                         CASE NO.: 1:19-cv-00804-NONE-BAM
11                                 Plaintiffs,              STIPULATION AND
                                                            ORDER TO EXTEND DISCOVERY
12   v.                                                     DEADLINES
13   UNITED STATES OF AMERICA,
14                                 Defendant.
15

16          The parties submit the following stipulation to extend the remaining discovery deadlines in
17 this matter. Pursuant to Fed. R. Civ. P. 16(b)(4), and as set forth in the attached Declaration of W.

18 Dean Carter, good cause exists to extend these remaining deadlines. Despite the diligence of the

19 parties, further discovery is needed because Plaintiff Alexus Lopez is continuing to seek medical
20 attention for injuries she alleges were caused by Defendant. Specifically, Plaintiff may require

21 further surgery for her injury, but will not know until a physician appointment scheduled next

22 month. Additionally, because the possibility of surgical intervention has impeded ongoing

23 settlement negotiations, the parties believe that additional time for discovery will assist with the

24 potential resolution of this case.

25
26

27

28
                                                        1
29 STIPULATION AND ORDER

30
          Case 1:19-cv-00804-NONE-BAM Document 16 Filed 12/01/20 Page 2 of 3



 1          Accordingly, by and between the parties and subject to Court approval,

 2          IT IS HEREBY STIPULATED that the following deadlines be extended by ninety (90)

 3 days:

 4

 5    Discovery matter                   Original deadline                New deadline

 6    Plaintiffs’ Expert Disclosure      December 11, 2020                March 11, 2021

 7    Defendant’s Expert Disclosure      February 26, 2021                May 27, 2021

 8    Supplemental Expert Disclosure     March 26, 2021                   June 24, 2021
 9    Non-expert Discovery Cutoff        December 4, 2020                 March 4, 2021
10    Expert Discovery Cutoff            May 28, 2021                     August 26, 2021
11    Pretrial Motion Filing Deadline    June 25, 2021                    September 23, 2021
12
     Dated: November 25, 2020                              MCGREGOR W. SCOTT
13                                                         United States Attorney
14                                               By:       /s/ W. Dean Carter
                                                           W. DEAN CARTER
15                                                         Assistant United States Attorney
16                                                         Attorneys for Defendant
                                                           United States of America
17

18 Dated: November 25, 2020                                BARADAT & PABOOJIAN, INC.
19
                                                 By:       /s/ Kevin B. Kalajian (authorized on 11.24.20)
20                                                         Kevin B. Kalajian
                                                           Daniel R. Baradat
21
                                                           Attorneys for Plaintiffs
22                                                         Alexus Lopez, Steven Lopez
23
                                                  ORDER
24
            Pursuant to the parties’ stipulation, and good cause appearing, the Court’s Scheduling Order
25
     issued on October 17, 2019, is HEREBY MODIFIED as follows:
26
            Plaintiffs’ Expert Disclosure:       March 11, 2021
27
            Defendant’s Expert Disclosure:       May 27, 2021
28
                                                       2
29 STIPULATION AND ORDER

30
          Case 1:19-cv-00804-NONE-BAM Document 16 Filed 12/01/20 Page 3 of 3



 1          Supplemental Expert Disclosure:      June 24, 2021

 2          Non-expert Discovery Cutoff:         March 4, 2021

 3          Expert Discovery Cutoff:             August 26, 2021

 4          Pretrial Motion Filing Deadline:     September 23, 2021

 5          All other deadlines in the Court’s Scheduling Order, including the September 28, 2021

 6 pretrial conference and the November 16, 2021 bench trial, remain as scheduled. (Doc. No. 11.)

 7 Any request to continue the pretrial conference or trial deadlines must be supported by a

 8 demonstrated showing of good cause.
 9
     IT IS SO ORDERED.
10

11      Dated:    November 30, 2020                         /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      3
29 STIPULATION AND ORDER

30
